Exhibit 10.12

 

ISSUING AND PAYING AGENCY AGREEMENT

 

This Agreement is made as of the 3rd day of January, 2004 by and between FMC
Technologies, Inc. (the “Issuer”) and Wells Fargo Bank, National Association
(the “Agent”).

 

WHEREAS, at Issuer’s request, Wells Fargo Bank, National Association (the
“Bank”) has agreed to act as Agent for Issuer as of the date hereof specified
herein in connection with one or more “Commercial Paper Programs” (as that term
is defined in this Agreement) established by the Issuer from time to time; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to memorialize
the terms and conditions pursuant to which the Bank shall act as Agent for a
Commercial Paper Program.

 

NOW THEREFORE, in consideration of the foregoing and the terms and conditions
provided for in this Agreement, the parties hereto agree as follows:

 

1. APPOINTMENT AND ACCEPTANCE

 

The Issuer hereby appoints Agent as its issuing and paying agent in connection
with the issuance from time to time and payment of certain short-term promissory
notes of the Issuer (the “Notes”) in connection with Commercial Paper Programs
established by the Issuer, as more fully described herein, and Agent agrees to
act as such agent upon the terms and conditions contained in this Agreement.

 

2. COMMERCIAL PAPER PROGRAMS

 

The Issuer may establish one or more commercial paper programs (a “Commercial
Paper Program”) for the issuance of Notes under this Agreement by delivering to
Agent a completed program schedule (the “Program Schedule”), with respect to
each such program. Agent has given the Issuer a copy of the current form of
Program Schedule and the Issuer shall complete and return its first Program
Schedule to Agent prior to or simultaneously with the execution of this
Agreement. In the event that any of the information provided in, or attached to,
a Program Schedule shall change, the Issuer shall promptly inform Agent of such
change in writing.

 

3. NOTES

 

a. All Notes issued by the Issuer under this Agreement pursuant to a Commercial
Paper Program shall be promissory notes having a maturity, at the time of
issuance and upon any renewal thereof, not exceeding 365 days, and shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended, as indicated on the Program Schedules, and from applicable state
securities laws. The Notes may be placed by dealers (the “Dealers”) pursuant to
Section 4 hereof. The Notes shall be issued in book-entry form as provided in
sub-paragraph (b) below.



--------------------------------------------------------------------------------

b. The Notes shall not be issued in physical form, but their aggregate face
amount shall be represented by a master note (the “Master Note”) in the form of
Exhibit A executed by the Issuer pursuant to the book-entry commercial paper
program of The Depository Trust Company (“DTC”). Agent shall maintain the Master
Note in safekeeping, in accordance with its customary practices, on behalf of
Cede & Co., the registered owner thereof and nominee of DTC. As long as Cede &
Co. is the registered owner of the Master Note, the beneficial ownership
interest therein shall be shown on, and the transfer of ownership thereof shall
be effected through, entries on the books maintained by DTC and the books of its
direct and indirect participants. The Master Note and the Notes shall be subject
to DTC’s rules and procedures, as amended from time to time. Agent shall not be
liable or responsible for sending transaction statements of any kind to DTC’s
participants or the beneficial owners of the Notes, or for maintaining,
supervising or reviewing the records of DTC or its participants with respect to
such Notes. In connection with DTC’s program, the Issuer understands that as one
of the conditions of its participation therein it shall be necessary for the
Issuer and Agent to enter into a Letter of Representations, in the form of
Exhibit B hereto, and for DTC to receive and accept such Letter of
Representations. In accordance with DTC’s program, the Issuer shall obtain from
the CUSIP Service Bureau a written list of CUSIP numbers for the Notes, and
shall deliver such list to DTC and to Agent. The CUSIP Service Bureau shall bill
the Issuer directly for the fee or fees payable for the list of CUSIP numbers
for the Notes.

 

4. AUTHORIZED REPRESENTATIVES

 

The Issuer shall deliver to Agent a duly adopted corporate resolution from the
Issuer’s Board of Directors authorizing the issuance of Notes under each program
established pursuant to this Agreement and a certificate of incumbency, with
specimen signatures attached, of those officers, employees and agents,
including, without limitation, any Dealers of the Issuer authorized to take
certain actions with respect to the Notes as provided in this Agreement (each
such person is hereinafter referred to as an “Authorized Representative”). Until
Agent receives any subsequent incumbency certificates of the Issuer, Agent shall
be entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives.

 

5. ISSUANCE INSTRUCTIONS TO AGENT; PAYMENT OF PURCHASE PRICE FOR NOTES

 

The Issuer understands that all instructions under this Agreement are to be
directed to Agent’s Corporate Trust Operations Department, and may be given in
writing or by telephone, provided a written confirmation of such telephonic
instructions is delivered to Agent’s Corporate Trust Operations Department by
electronic mail, courier, facsimile transmission, tested telex, or some equally
prompt means no later than two hours after Agent’s receipt of such telephonic
instructions. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. Agent may electronically record
any conversations made pursuant to this Agreement, and the Issuer hereby
consents to such recordings. All issuance instructions regarding the Notes must
be received by 12 noon, Minneapolis, Minnesota time, in order for the Notes to
be issued or

 

2



--------------------------------------------------------------------------------

delivered on the same day. Upon receipt of issuance instructions from the Issuer
or its Dealers with respect to the Notes, Agent shall transmit such instructions
to DTC and direct DTC to cause appropriate entries of the Notes to be made in
accordance with DTC’s applicable rules, regulations and procedures for
book-entry commercial paper programs. Agent shall assign CUSIP numbers to the
Notes to identify the Issuer’s aggregate principal amount of outstanding Notes
in DTC’s system, together with the aggregate unpaid interest (if any) on such
Notes. Promptly following DTC’s established settlement time on each issuance
date, Agent shall access DTC’s system to verify whether settlement has occurred
with respect to the Notes. Prior to the close of business on such business day,
Agent shall deposit immediately available funds in the amount of the proceeds
due the Issuer (if any) to the Issuer’s account at Agent and designated in the
applicable Program Schedule (the “Account”), provided that Agent has received
DTC’s confirmation that the Notes have settled in accordance with DTC’s
applicable rules, regulations and procedures. Agent shall have no liability to
the Issuer whatsoever if any DTC participant purchasing a Note fails to settle
or delays in settling its balance with DTC or if DTC fails to perform in any
respect.

 

6. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT

 

Agent shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by Agent. From time to
time, Agent, in its sole discretion, may permit the Issuer to have use of funds
payable with respect to a Note prior to Agent’s receipt of the sales proceeds of
such Note. If Agent makes a deposit, payment or transfer of funds on behalf of
the Issuer before Agent receives payment for any Note, such deposit, payment or
transfer of funds shall represent an advance by Agent to the Issuer to be repaid
promptly, and in any event on the same day as it is made, from the proceeds of
the sale of such Note, or by the Issuer if such proceeds are not received by
Agent.

 

7. PAYMENT OF MATURED NOTES

 

On any day when a Note matures or is prepaid, the Issuer shall transmit, or
cause to be transmitted, to the Account, prior to 12 noon, Minneapolis,
Minnesota time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. Agent shall pay the interest (if any) and principal on a Note to
DTC in immediately available funds, which payment shall be by net settlement of
Agent’s account at DTC. Agent shall have no obligation under the Agreement to
make any payment for which there is not sufficient, available and collected
funds in the Account, and Agent may, without liability to the Issuer, refuse to
pay any Note that would result in an overdraft to the Account.

 

3



--------------------------------------------------------------------------------

8. OVERDRAFTS

 

An overdraft will exist in an Account if Agent, in its sole discretion, (i)
permits an advance to be made pursuant to Section 6 and, notwithstanding the
provisions of Section 6, such advance is not repaid in full on the same day as
it is made, or (ii) pays a Note pursuant to Section 7 in excess of the available
collected balance in such Account. Overdrafts shall be subject to the imposition
of interest. The Issuer shall repay any such overdraft no later than the next
business day, together with interest on the overdraft at the rate defined as
Wells Fargo Bank’s Prime Rate then in effect plus 2% for the Account, computed
from and including the date of the overdraft to the date of repayment (but not
including the date of repayment).

 

9. NO PRIOR COURSE OF DEALING

 

No prior action or course of dealing on the part of Agent with respect to
payments of matured Notes shall give rise to any claim or cause of action by the
Issuer against Agent in the event that Agent refuses to pay or settle any Notes
for which the Issuer has not timely provided funds as required by this
Agreement.

 

10. INFORMATION FURNISHED BY AGENT

 

Upon the reasonable request of the Issuer, Agent shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder.

 

11. REPRESENTATIONS AND WARRANTIES

 

The Issuer represents and warrants that it has the right, capacity and authority
to enter into this Agreement. The Issuer further represents and warrants that
each Note, when issued and distributed upon its instruction pursuant to this
Agreement, shall constitute the legal, valid and binding obligation of the
Issuer and shall be issued in a transaction which is exempt from registration
under the Securities Act of 1933, as amended, and any applicable state
securities law.

 

12. DISCLAIMERS

 

Neither Agent nor its directors, officers, employees or agents shall be liable
for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct of Agent or any of its directors, officers,
employees or agents. IN NO EVENT SHALL AGENT BE LIABLE FOR SPECIAL, INDIRECT OR
CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED
TO LOST PROFITS), EVEN IF AGENT HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS
OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION. In no event shall Agent be
considered negligent in consequence of complying with DTC’s rules, regulations
and procedures. The duties and obligations of Agent, its directors, officers,
employees or agents shall be determined by the express provisions of this
Agreement and they shall not be liable

 

4



--------------------------------------------------------------------------------

except for the performance of such duties and obligations as are specifically
set forth herein and no implied covenants shall be read into this Agreement
against them. Neither Agent nor its directors, officers, employees or agents
shall be required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not Agent is also a party to such agreement).

 

13. INDEMNIFICATION

 

The Issuer agrees to indemnify and hold harmless Agent, its directors, officers,
employees and agents from and against any and all liabilities, claims, losses,
damages, penalties, costs and expenses (including reasonable attorneys’ fees and
disbursements) suffered or incurred by or asserted or assessed against Agent or
any of them arising out of Agent or any of them acting as the Issuer’s agent
under this Agreement, except for such liability, claim, loss, damage, penalty,
cost or expense resulting from the gross negligence or willful misconduct of
Agent or any of its directors, officers, employees or agents. This indemnity
will survive the termination of this Agreement.

 

14. EVIDENCE OF AUTHORITY

 

The Issuer shall deliver to Agent all documents, including without limitation an
opinion of counsel, that it may reasonably request relating to the existence of
the Issuer and authority of the Issuer for this Agreement.

 

15. NOTICES

 

All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:

 

If to the Issuer:

FMC Technologies, Inc.

200 East Randolph Drive

Chicago, IL 60601

Attn: Joseph J. Meyer

Telephone: 312.861.6146

Facsimile: 312.861.5797

 

5



--------------------------------------------------------------------------------

If to Agent concerning the daily issuance and redemption of Notes:

 

Attention: Corporate Trust Operations

MAC N9303-121

6th Street and Marquette Avenue

Minneapolis, MN 55479

Telephone:           (612) 316-2351

Facsimile:             (612) 667-4927

 

16. COMPENSATION

 

The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedule attached hereto as Exhibit C or as
otherwise agreed to by Agent and the Issuer from time to time and upon such
payment terms as the parties shall determine. The Issuer shall also reimburse
Agent for any fees and charges imposed by DTC with respect to services provided
in connection with the Notes.

 

17. BENEFIT OF AGREEMENT; ASSIGNMENT

 

Except as otherwise provided in this Section 17, this Agreement is solely for
the benefit of the parties hereto and no other person shall acquire or have any
right under or by virtue hereof. This Agreement shall be binding upon the
successors and assigns of each of Issuer and Agent, except that this Agreement
may not be assigned by either party hereto to any other person or entity,
without the express written consent of the other party.

 

18. TERMINATION

 

This Agreement may be terminated at any time by either party upon 60 days prior
written notice to the other, but such termination shall not affect the
respective liabilities of the parties hereunder arising prior to such
termination.

 

19. FORCE MAJEURE

 

In no event shall Agent be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond Agent’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond Agent’s control
whether or not of the same class or kind as specifically named above. Agent
shall promptly notify the Issuer of the impediment to performance and use
commercially reasonable efforts to remove or otherwise address such impediment
as soon as practicable.

 

6



--------------------------------------------------------------------------------

20. ENTIRE AGREEMENT

 

This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between Agent and the Issuer with respect to the subject matter
hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.

 

21. WAIVERS AND AMENDMENTS

 

No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any such waiver shall be effective only in
the specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and Agent.

 

22. BUSINESS DAY

 

Whenever any payment to be made hereunder shall be due on a day which is not a
business day for Agent, then such payment shall be made on Agent’s next
succeeding business day.

 

23. COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.

 

24. HEADINGS

 

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.

 

25. GOVERNING LAW

 

This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions thereof.

 

27. WAIVER OF TRIAL BY JURY

 

EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf by duly authorized officers as of the date hereof.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION  

FMC TECHNOLOGIES, INC.

By:

 

/s/ Kathleen Wagner

--------------------------------------------------------------------------------

 

By:

 

/s/ Joseph J. Meyer

--------------------------------------------------------------------------------

Name:

 

Kathleen Wagner

 

Name:

 

Joseph J. Meyer

 

8



--------------------------------------------------------------------------------

FMC TECHNOLOGIES

Commercial Paper Program

 

Issuing And Paying Agent Services

 

I. Acceptance Fee                                        
                                        
                                        $2500

 

This is a one-time fee, payable upon execution of the Issuing and Paying Agent
agreement, which covers the examination of the appropriate primary documents and
other supporting documents and setting up all necessary accounts and records.
Extraordinary legal expenses, while not anticipated, if incurred, are not
included in the initial fee. Acceptance Fee shall be due at closing.

 

II. Annual Administration Fee:                                         
                                                           $5000

 

This annual fee covers the annual expense of maintaining transaction records on
our Issuing and Paying Agent systems, system and payment expenses relating to
issuance and maturity of commercial paper, report generation, and safekeeping
and authentication services. Includes up to 400 trades per year. Additional
trades shall be billed at $15 per trade. If maturing commercial paper is “rolled
over” into a new issuance, the combined maturity and issuance count as one
trade. If the re-issuance uses multiple CUSIP numbers, each CUSIP number
represents a trade. First year fee shall be due at closing and annually
thereafter.

 

III. Reimbursable Charges:

 

All reasonable out-of-pocket expenses such as, but not limited to, professional
services (such as attorneys and accountants), postage, courier services,
stationery, printing, long distance telephone, publication costs, disclosure,
travel, etc. will be billed at cost.

 

IV. Extraordinary Services:

 

The fees quoted in this schedule are intended to cover standard services and
accordingly are subject to change should the circumstances warrant. Fees for
performing services not included in this schedule or not contemplated at the
time of issuance, will be determined by an analysis of the particular service to
be performed, expense incurred and responsibility assumed.

 

9